DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the first feed connection”.  There is insufficient antecedent basis for this limitation in the claims.  Claim 1 provides for a “a first heating circuit feed connection” and “a second heating circuit feed connection”.  Instant specification provides for multiple feed connections.  It is unclear if the limitation references the previously recited feed connection or establishes an additional feed connection.  
Claims 2- 20 are indefinite at least by virtue of dependency. 
Claim 2 recites “said flow paths”.  There is insufficient antecedent basis for this limitation in the claims.  The claims provide for a plurality of flow paths.  It is unclear which flow paths are being referenced. 
Claim 6 recites “the second feed connection”. Claim 1 provides for a “a first heating circuit feed connection” and “a second heating circuit feed connection”.  Instant specification provides for multiple feed connections.  It is unclear if the limitation references the previously recited feed connection or establishes an additional feed connection.  
Claim 16 recites “the first feed connection provided for connection of a first heating circuit”. There is insufficient antecedent basis for this limitation in the claims.   Claim 1 provides for a “a first heating circuit feed connection”, “the first feed connection” and “a second heating circuit feed connection”.  Instant specification provides for multiple feed connections.  It is unclear if the limitation references the previously recited feed connection or establishes an additional feed connection.  
Claim 20 recites “the first and the second feed connection [sic]”. Noting the singular form of the limitation (rather than plural), there is insufficient antecedent basis for this limitation in the claims.  Claim 1 provides for a “a first heating circuit feed connection” and “a second heating circuit feed connection”.  Instant specification provides for multiple feed connections.  It is unclear if the limitation references the previously recited feed connection or establishes an additional feed connection.  
Claim 20 recites “preferably additionally” the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shulz DE102012024583.
Regarding claim 1,  Shulz DE102012024583 discloses a hydraulic construction unit for a heating facility or air-conditioning facility, the hydraulic construction unit comprising: 
at least one heating circuit return connection (Fig. 1, 125) 
a first heating circuit feed connection for a heating circuit (Fig. 1, 123);
a heat source outlet fluid conducting connected to the return connection (115); 
a circulation pump assembly (139); 
a heat source inlet (113) which is fluid conducting connected to the first feed connection as well as fluid conducting connected with the circulation pump assembly which is arranged in a flow path between the return connection and the heat source outlet or in a flow path between the heat source inlet and the first feed connection (Fig. 1); 
at least one second heating circuit feed connection for a second heating circuit (119), wherein the second heating circuit feed connection is fluid conducting connected to the heat source inlet and to the return connection (Fig. 1); and 
at least one mixing valve  (129) arranged in a flow path from the heat source inlet to the second heating circuit feed connection and/or in a flow path from the return connection to the second heating circuit feed connection (Fig. 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 14, 15, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shulz DE102012024583 in view of Sorensen US20150122902.
Regarding claim 14, Shulz does not expressly disclose a hydraulic construction unit according to claim 1, further comprising a pump control device and a common electronics housing wherein the mixing valve comprises a mixer control device which controls the adjustment of the mixing valve (54) for reaching a desired outlet-side fluid temperature and preferably at least partly is arranged with the pump control device of the circulation pump assembly, in a common electronics housing.  
Sorensen US20150122902 teaches a hydraulic manifold comprising a pump control device and a mixer control device arranged, in a common electronics housing (¶14, ¶15, housing 252, Fig. 3)
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with control devices in a common housing as taught by Sorensen since doing so is a known technique for improving similar devices in the art with the known predictable results of controlling a regulating valve and a pump. 
Regarding claim 15, Shulz does not expressly disclose a hydraulic construction unit according to claim 1, wherein the circulation pump assembly is arranged in a first subassembly of the hydraulic construction unit, and the mixing valve is arranged in a second subassembly of the hydraulic construction unit, wherein the first 7subassembly comprises the heat source outlet which is connected to the delivery side of the circulation pump assembly, and the second subassembly comprises the heat source inlet which is connected to the mixing valve.  
Sorensen US20150122902 teaches a hydraulic manifold comprising a plurality of modules or subassemblies (Fig. 2-5) wherein one assembly comprises an outlet connected to a pump and another assembly comprises an inlet connected to mixing valve (Fig. 1, each module 204 are connected to the 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with subassemblies as taught by Sorensen since doing so is a known technique for improving similar hydraulic systems in the art with the known predictable result of allowing modular construction or assembly thereby adapting to the needs of a desired installation. 
Regarding claim 16, the previously combined references teach a hydraulic construction unit according to claim 15, wherein the second subassembly, the heat source inlet is connected to the first feed connection (16) provided for connection of a first heating circuit, and to a first inlet of the mixing valve (Sorensen, Fig. 1 each module is fluidly connected to the heat source, and to respective circuit feeds and mixing valve).  

Regarding claim 17, Shulz teaches a hydraulic construction unit, further comprising a heat exchanger for thermally treating service water (heat exchanger 107a, ¶32 of the provided translation) 
Shulz does not expressly disclose in the second subassembly, the heat source inlet is connected to a heating water inlet of the heat exchanger.  
Sorensen US20150122902 teaches a hydraulic manifold comprising a plurality of modules or subassemblies (Fig. 2-5) wherein one assembly comprises an outlet connected to a pump and another assembly comprises an inlet connected to mixing valve (Fig. 1, each module 204 are connected to the heat source, comprise pumps and mixing valves) and wherein each module is connected to respective loads (Fig. 1, 228) Sorensen teaches that such a modular construction allows for modular construction and constructing a hydraulic system of a desired size (¶11, ¶12). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with subassemblies and connect the subassemblies to the .
Allowable Subject Matter
Claims 2 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 3-13, 19, and 20 would be allowable by virtue of dependency. 
The following is a statement of reasons for the indication of allowable subject matter:  There is insufficient teaching, suggestion, or motivation in the prior art to modify a prior art device with the particular arrangement and flow paths required by claims 2 and 18. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Deepak Deean whose telephone number is (571)270-3347. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DEEPAK A DEEAN/Examiner, Art Unit 3762                                                                                                                                                                                                        

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762